JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing, it is
ORDERED AND ADJUDGED that the appeal be dismissed because the notice of appeal was not filed within 14 days of the entry of the district court’s judgment, see Fed. R.App.. P. 4(b)(1)(A)(i), and because the district court entered an order and amended judgment granting appellant the relief he sought in his motion to amend judgment filed in the district court, see Deposit Guaranty Nat’l Bank v. Roper, 445 U.S. 326, 333, 100 S.Ct. 1166, 63 L.Ed.2d 427 (1980) (“A party who receives all that he has sought generally is not aggrieved by the judgment affording the relief and cannot appeal from it.”).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P 41(b); D.C.Cir. Rule 41.